Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 06/16/2022. Applicant amended claims 1-9 and 12. Claims 1-12 are presented for examination and based on current examiner’s amendment claims 1-2, 4-7 and 9-12, renumbered as 1-10 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 06/16/2022, with respect to claims 1-12 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/03/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-218941 application as required by 37 CFR 1.55.

Drawings
4.	The drawings (Fig. 1) were received on 06/16/2022.  These drawings are acceptable.

Examiner’s Amendment

5.	An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Hopeton Walker (Reg. No. 64,802).
               The application has been amended as follows:	
The claims have been amended as follows:
Claims: 
1. (Currently Amended) A gate drive circuit for use in a switching circuit, the gate drive circuit comprising:
a switching terminal connected to a node, wherein 
the node is connected to a high-side transistor of the switching circuit, a low-side transistor of the switching circuit, and a first end of a bootstrap capacitor of the switching circuit, and
the high-side transistor is connected in series with the low-side transistor;
a bootstrap terminal connected to a second end of the bootstrap capacitor;
a high-side driver that includes: 
an output terminal connected to a gate of the high-side transistor; 
an upper power supply node connected to the bootstrap terminal; and 
a lower power supply node connected to the switching terminal;
a low-side driver that includes an output terminal connected to a gate of the low-side transistor;
a rectifying device configured to apply a constant voltage to the bootstrap terminal; and
a dead time controller configured to control a length of a dead time during which the high-side transistor and the low-side transistor are simultaneously turned off, wherein the length of the dead time is controlled based on a potential difference between the bootstrap terminal and the switching terminal,
wherein the dead time controller is further configured to feedback-control the dead time to cause the potential difference to approach a predetermined target voltage.


2. (Currently Amended) The gate drive circuit according to claim 1, wherein 
the dead time controller includes a comparator,
the comparator is configured to compare the potential difference with [[a]]the predetermined target voltage, and 
the dead time controller is further configured to increase or reduce the dead time based on an output signal from the comparator.

3. (Cancelled) 

4. (Previously Presented) The gate drive circuit according to claim 1, wherein the dead time controller is further configured to control a dead time during which the high-side transistor is turned on and a dead time during which the low-side transistor is turned on, independently of each other.

5. (Previously Presented) A control circuit for controlling a direct current/direct current converter, comprising:
the gate drive circuit according to claim 1. 

6. (Currently Amended) A control circuit for controlling a switching circuit, the control circuit comprising:
a pulse modulator configured to generate a pulse signal that is modulated to cause a feedback signal to approach a predetermined target value, wherein the switching circuit includes:
a high-side transistor,
a low-side transistor, and
a gate drive circuit, connected to a bootstrap capacitor, to:
drive the high-side transistor based on a high-side pulse signal, and
drive the low-side transistor based on of a low-side pulse signal; and
a dead time controller configured to:
generate the high-side pulse signal and the low-side pulse signal based on the generated pulse signal; and
control a length of a dead time during which the high-side transistor and the low-side transistor are simultaneously turned off, wherein the length of the dead time is controlled based on a voltage across the bootstrap capacitor,
wherein the dead time controller is further configured to feedback-control the dead time to cause the voltage across the bootstrap capacitor to approach a predetermined target voltage.

7. (Currently Amended) The control circuit according to claim 6, wherein 
the dead time controller includes a comparator, 
the comparator is configured to compare the voltage across the bootstrap capacitor with [[a]]the predetermined target voltage, and 
the dead time controller is further configured to increase or reduce the dead time based on an output signal from the comparator.

8. (Cancelled) 

9. (Previously Presented) The control circuit according to claim 6, wherein the dead time controller is further configured to control a dead time during which the high-side transistor is turned on and a dead time during which the low-side transistor is turned on, independently of each other.

10. (Original) The control circuit according to claim 6, wherein the switching circuit is part of a switching power supply.

11. (Original) The control circuit according to claim 10, wherein
the switching power supply is an insulated power supply,
the gate drive circuit is disposed on a primary side of the insulated power supply, and the control circuit is disposed on a secondary side of the insulated power supply, and
the high-side pulse signal and the low-side pulse signal are supplied through a coupler to the gate drive circuit.

12. (Previously Presented) A switching power supply, comprising:
the control circuit according to claim 6. 


Reasons for Allowance

6.	Claims 1-2, 4-7 and 9-12, renumbered as 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 4-5, renumbered as 1-4; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A gate drive circuit for use in a switching circuit, the gate drive circuit comprising: a switching terminal connected to a node, wherein the node is connected to a high-side transistor of the switching circuit, a low-side transistor of the switching circuit, and a first end of a bootstrap capacitor of the switching circuit, and the high-side transistor is connected in series with the low-side transistor; a bootstrap terminal connected to a second end of the bootstrap capacitor; a high-side driver that includes: an output terminal connected to a gate of the high-side transistor; an upper power supply node connected to the bootstrap terminal; and a lower power supply node connected to the switching terminal; a low-side driver that includes an output terminal connected to a gate of the low-side transistor; a rectifying device configured to apply a constant voltage to the bootstrap terminal; and a dead time controller configured to control a length of a dead time during which the high-side transistor and the low-side transistor are simultaneously turned off, wherein the length of the dead time is controlled based on a potential difference between the bootstrap terminal and the switching terminal, wherein the dead time controller is further configured to feedback-control the dead time to cause the potential difference to approach a predetermined target voltage”. As recited in claims 1-2 and 4-5, renumbered as 1-4.
Claims 6-7 and 9-12, renumbered as 5-10; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A control circuit for controlling a switching circuit, the control circuit comprising: a pulse modulator configured to generate a pulse signal that is modulated to cause a feedback signal to approach a predetermined target value, wherein the switching circuit includes: a high-side transistor, a low-side transistor, and a gate drive circuit, connected to a bootstrap capacitor, to: drive the high-side transistor based on a high-side pulse signal, and drive the low-side transistor based on of a low-side pulse signal; and a dead time controller configured to: generate the high-side pulse signal and the low-side pulse signal based on the generated pulse signal; and control a length of a dead time during which the high-side transistor and the low-side transistor are simultaneously turned off, wherein the length of the dead time is controlled based on a voltage across the bootstrap capacitor, wherein the dead time controller is further configured to feedback-control the dead time to cause the voltage across the bootstrap capacitor to approach a predetermined target voltage”. As recited in claims 6-7 and 9-12, renumbered as 5-10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839